           Case 2:17-cv-01745-RFB-DJA Document 297 Filed 08/25/20 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    HENRY H. KIM (Bar No. 14390)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3095 (phone)
     (702) 486-3773 (fax)
6    Email: hkim@ag.nv.gov
7    Attorneys for Defendants
     Alberto Buencamino, James Dzurenda,
8    Bob Faulkner, Linda Fox, Rio Manalang,
     Francis Oakman, Perry Russell, and Brian Williams
9

10                               UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA
12   Wayne A. Porretti,                                Case No. 2:17-cv-01745-RFB-DJA
13                  Plaintiff,                      STIPULATION AND ORDER FOR
                                                  DEFENDANTS TO FILE A RESPONSE
14    v.                                               TO PLAINTIFF’S MOTION
15   Dzurenda, et al.,
16                  Defendants.

17         Plaintiff, Wayne A. Porretti, by and through counsel, Jason C. Makris, and

18   Defendants, Alberto Buencamino, James Dzurenda, Bob Faulkner, Linda Fox, Rio

19   Manalang, Francis Oakman, Perry Russell, and Brian Williams, by and through counsel,

20   Aaron D. Ford, Attorney General of the State of Nevada, and Henry H. Kim, Deputy

21   Attorney General, hereby stipulate and agree to extend the deadline for Defendants to file

22   a response to Plaintiff’s Motion for Order to Show Cause for Failure to Comply with Court’s

23   Orders (ECF No. 283).

24   ///

25   ///

26   ///

27   ///

28   ///



                                            Page 1 of 2
          Case 2:17-cv-01745-RFB-DJA Document 297 Filed 08/25/20 Page 2 of 2


1          Defendants shall file a response on or before September 2, 2020.
2

3    By: /s/ Jason C. Makris_________            Date: August 25, 2020
          Jason C. Makris (No. 11192)
4         Attorney for Plaintiff
5

6    AARON D. FORD
     Attorney General
7

8    By: /s/ Henry H. Kim__________              Date: August 25, 2020
         Henry H. Kim (No. 14390)
9        Deputy Attorney General
10       Attorneys for Defendants

11

12                                               IT IS SO ORDERED:
13

14                                              ____________________________________
                                            ________________________________
                                                UNITED
                                            RICHARD    F. STATES  DISTRICT
                                                          BOULWARE,    II JUDGE
15                                          UNITED STATES DISTRICT JUDGE
16                                              Dated: _____________________________
                                             DATED this 25th day of August, 2020.
17

18

19
20

21

22

23

24

25

26

27

28



                                           Page 2 of 2
